 J. Benjamin King (State Bar No. 24046217)          Angela J. Somers (Pro Hac Vice)
 D. Benjamin Thomas                                 Yonah Jaffe (Pro Hac Vice)
 (State Bar No. 24099991)                           REID COLLINS & TSAI LLP
 REID COLLINS & TSAI LLP                            810 Seventh Avenue, Suite 410
 Thanksgiving Tower                                 New York, NY 10019
 1601 Elm Street, Suite 4250                        212.344.5200 (Phone)
 Dallas, Texas 75201                                212.344.5299 (Fax)
 214.420.8900 (Phone)                               asomers@rctlegal.com
 214.420.8909 (Fax)                                 yjaffe@rctlegal.com
 bking@rctlegal.com
 bthomas@rctlegal.com

Special Counsel for Plan Trustee

                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 CHRISTOPHER MOSER, as Plan Trustee of          §
 the Trust under the Amended Joint Plan of      §
 Liquidation of Tango Transport, LLC, et al.,   §
                                                §
                              Plaintiff,        §
 v.                                             §
                                                §
                                                §      Civil Action No. 4:17-cv-598
 NAVISTAR INTERNATIONAL
                                                §      Judge Mazzant
 CORPORATION, et al.,                           §
                                                §
                             Defendants.        §


                     TRUSTEE’S PROPOSED JURY INSTRUCITONS
PROPOSED PRELIMINARY INSTRUCTION NO. 1

                                Instructions for Beginning of Trial

         Members of the jury panel, if you have a cell phone, PDA, Blackberry, smart phone, iPhone
or any other wireless communication device with you, please take it out now and turn it off. Do not
turn it to vibrate or silent; power it down. During jury selection, you must leave it off.

       There are certain rules you must follow while participating in this trial.

         First, you may not communicate with anyone about the case, including your fellow jurors,
until it is time to deliberate. I understand you may want to tell your family, close friends and other
people that you have been called for jury service so that you can explain when you are required to be
in court. You should warn them not to ask you about this case, tell you anything they know or think
they know about it, or discuss this case in your presence, until after I accept your verdict or excuse
you as a juror.

        Similarly, you must not give any information to anyone by any means about this case. For
example, do not talk face-to-face or use any electronic device or media, such as the telephone, a cell
or smart phone, camera, recording device, Blackberry, PDA, computer, the Internet, any Internet
service, any text or instant messaging service, any Internet chat room, blog, or website such as
Facebook, MySpace, YouTube, or Twitter, or any other way to communicate to anyone any
information about this case until I accept your verdict or until you have been excused as a juror. This
includes any information about the parties, witnesses, participants, claims, evidence, or anything else
related to this case.

        Second, do not speak with anyone in or around the courthouse other than your fellow jurors
or court personnel. Some of the people you encounter may have some connection to the case. If you
were to speak with them, that could create an appearance or raise a suspicion of impropriety.

        Third, do not do any research on the Internet, in libraries, in books, newspapers, magazines,
or using any other source or method. Do not make any investigation about this case on your own. Do
not visit or view any place discussed in this case and do not use Internet programs or other devices
to search for or view any place discussed in the testimony. Do not in any way research any
information about this case, the law, or the people involved, including the parties, the witnesses, the
lawyers, or the judge, until after you have been excused as jurors. If you happen to see or hear
anything touching on this case in the media, turn away and report it to me as soon as possible.

        These rules protect the parties’ right to have this case decided only on evidence they know
about, that has been presented here in court. If you do any research, investigation or experiment that
we do not know about, or gain any information through improper communications, then your verdict
may be influenced by inaccurate, incomplete or misleading information that has not been tested by
the trial process, which includes the oath to tell the truth and cross-examination. It could also be
unfair to the parties’ right to know what information the jurors are relying on to decide the case. Each
of the parties is entitled to a fair trial by an impartial jury, and you must conduct yourself so as to
maintain the integrity of the trial process. If you decide the case based on information not presented
in court, you will have denied the parties a fair trial in accordance with the rules of this country and
you will have done an injustice. It is very important that you abide by these rules. Failure to follow
these instructions could result in the case having to be retried.



Source: Fifth Circuit Pattern Jury Instructions (Civil Cases) (“PJI”) 1.1


ACCEPTED: ________
REJECTED: ________
MODIFIED: ________
PROPOSED PRELIMINARY INSTRUCTION NO. 2

                                   Preliminary Instructions to Jury

MEMBERS OF THE JURY:

        You have now been sworn as the jury to try this case. As the judge, I will decide all questions
of law and procedure. As the jury, you are the judges of the facts. At the end of the trial, I will instruct
you on the rules of law that you must apply to the facts as you find them.

         You may take notes during the trial. Do not allow your note-taking to distract you from
listening to the testimony. Your notes are an aid to your memory. If your memory should later be
different from your notes, you should rely on your memory. Do not be unduly influenced by the notes
of other jurors. A juror’s notes are not entitled to any greater weight than each juror’s recollection of
the testimony.

        Until this trial is over, do not discuss this case with anyone and do not permit anyone to
discuss this case in your presence. This includes your spouse, children, relatives, friends, coworkers,
and people with whom you commute to court each day. During your jury service, you must not
communicate any information about this case by any means, by conversation or with the tools of
technology. For example, do not talk face-to-face or use any electronic device or media, such as the
telephone, a cell or smart phone, camera, recording device, Black- berry, PDA, computer, the
Internet, any Internet ser- vice, any text or instant messaging service, any Internet chat room, blog,
or website such as Facebook, MySpace, YouTube, or Twitter, or any other way to communicate to
anyone any information about this case until I accept your verdict or excuse you as a juror.

        Do not even discuss the case with the other jurors until the end of the case when you retire to
deliberate. It is unfair to discuss the case before all of the evidence is in, because you may become
an advocate for one side or the other. The parties, the witnesses, the attorneys, and persons associated
with the case are not allowed to communicate with you. And you may not speak with anyone else in
or around the courthouse other than your fellow jurors or court personnel.

        Do not make any independent investigation of this case. You must rely solely on what you
see and hear in this courtroom. Do not try to learn anything about the case from any other source. In
particular, you may not use any electronic device or media, such as a telephone, cell phone,
smartphone, or computer to research any is- sue touching on this case. Do not go online or read any
newspaper account of this trial or listen to any radio or television newscast about it. Do not visit or
view any place discussed in this case and do not use Internet programs or other devices to search for
or to view any place discussed in the testimony. In sum, you may not research any information about
this case, the law, or the people involved, including the parties, the wit- nesses, the lawyers, or the
judge, until after you have been excused as jurors.

        There are some issues of law or procedure that I must decide that the attorneys and I must
discuss. These issues are not part of what you must decide and they are not properly discussed in
your presence. To avoid having you leave the courtroom and to save time, I may discuss these issues
with the attorneys at the bench, out of your hearing. When I confer with the attorneys at the bench,
please do not listen to what we are discussing. If the discussions require more time, I may have you
leave the courtroom until the lawyers and I resolve the issues. I will try to keep these interruptions as
few and as brief as possible.

       The trial will now begin. Lawyers for each side will make an opening statement. Opening
statements are intended to assist you in understanding the significance of the evidence that will be
presented. The opening statements are not evidence.

       After the opening statements, the plaintiff will present his case through witness testimony and
documentary or other evidence. Next, the defendants will have an opportunity to present their case.
The plaintiff may then present rebuttal evidence. After all the evidence is introduced, I will instruct
you on the law that applies to this case. The lawyers will then make closing arguments. Closing
arguments are not evidence, but rather the attorneys’ interpretations of what the evidence has
shown or not shown. Finally, you will go into the jury room to deliberate to reach a verdict.

        Keep an open mind during the entire trial. Do not decide the case until you have heard
all of the evidence, my instructions, and the closing arguments.

       It is now time for the opening statements.


Source: PJI 1.2


ACCEPTED: ________
REJECTED: ________
MODIFIED: ________
PROPOSED JURY CHARGE INSTRUCTION NO. 1:


MEMBERS OF THE JURY:

        It is now my duty and responsibility to instruct you on the law you are to apply in this case.
The law contained in these instructions is the only law you may follow. It is your duty to follow
what I instruct you the law is, regardless of any opinion that you might have as to what the law ought
to be.

        If I have given you the impression during the trial that I favor either party, you must disregard
that impression. If I have given you the impression during the trial that I have an opinion about the
facts of this case, you must disregard that impression. You are the sole judges of the facts of this
case. Other than my instructions to you on the law, you should disregard anything I may have said
or done during the trial in arriving at your verdict.

        You should consider all of the instructions about the law as a whole and regard each
instruction in light of the others, without isolating a particular statement or paragraph.

        The testimony of the witnesses and other exhibits introduced by the parties constitute the
evidence. The statements of counsel are not evidence; they are only arguments. It is important for
you to distinguish between the arguments of counsel and the evidence on which those arguments rest.
What the lawyers say or do is not evidence. You may, however, consider their arguments in light of
the evidence that has been admitted and determine whether the evidence admitted in this trial supports
the arguments. You must determine the facts from all the testimony that you have heard and the
other evidence submitted. You are the judges of the facts, but in finding those facts, you must apply
the law as I instruct you.

        You are required by law to decide the case in a fair, impartial, and unbiased manner, based
entirely on the law and on the evidence presented to you in the courtroom. You may not be influenced
by passion, prejudice, or sympathy you might have for the plaintiff or the defendants in arriving at
your verdict.

Source: PJI 3.1


ACCEPTED: ________
REJECTED: ________
MODIFIED: ________
PROPOSED JURY CHARGE INSTRUCTION NO. 2

                                         Burden of proof

        Unless indicated otherwise in the questions and instructions below, Plaintiff Chris Moser has
the burden of proving his case by a preponderance of the evidence. To establish by a preponderance
of the evidence means to prove something is more likely so than not so. If you find that Plaintiff
Chris Moser has failed to prove any element of his claim by a preponderance of the evidence, then
he may not recover on that claim.

Source: PJI 3.2 (modified)


ACCEPTED: ________
REJECTED: ________
MODIFIED: ________
PROPOSED JURY CHARGE INSTRUCTION NO. 3

                                             Evidence

       The evidence you are to consider consists of the testimony of the witnesses, the documents
and other exhibits admitted into evidence, and any fair inferences and reasonable conclusions you
can draw from the facts and circumstances that have been proven.

        Generally speaking, there are two types of evidence. One is direct evidence. The other is
indirect or circumstantial evidence. Circumstantial evidence is evidence that proves a fact from
which you can logically conclude another fact exists. As a general rule, the law makes no distinction
between direct and circumstantial evidence, but simply requires that you find the facts from a
preponderance of all the evidence, both direct and circumstantial.


Source: PJI 3.2 (modified)


ACCEPTED: ________
REJECTED: ________
MODIFIED: ________
PROPOSED JURY CHARGE INSTRUCTION NO. 4

                                              Witnesses

         You alone are to determine the questions of credibility or truthfulness of the witnesses. In
weighing the testimony of the witnesses, you may consider the witness’s manner and demeanor on
the witness stand or on video, any feelings or interest in the case, or any prejudice or bias about the
case, that he or she may have, and the consistency or inconsistency of his or her testimony considered
in light of the circumstances. Has the witness been contradicted by other credible evidence? Has he
or she made statements at other and places contrary to those made or shown here? You must give
the testimony of each witness the credibility that you think it deserves.

         Even though a witness may be a party to the action and therefore interested in its outcome,
the testimony may be accepted if it not contradicted by direct evidence or by any inference that may
be drawn from the evidence, if you believe the testimony.

        You are not to decide this case by counting the number of witnesses who have testified on
the opposing sides. Witness testimony is weighed; witnesses are not counted. The test is not the
relative number of witnesses, but the relative convincing force of the evidence. The testimony of a
single witness is sufficient to prove any fact, even if a greater number of witnesses testified to the
contrary, if after considering all of the other evidence, you believe that witness.1

         When knowledge of technical subject matter may be helpful to the jury, a person who has
special training or experience in that technical field is permitted to state his or her opinion on those
technical matters. However, you are not required to accept that opinion. As with any other witness,
it is up to you to decide whether to rely on it.2

       Certain testimony has been presented to you through depositions. A deposition is the sworn,
recorded answers to questions a witness was asked in advance of the trial. Under some
circumstances, if a witness cannot be present to testify from the witness stand, that witness’s
testimony may be presented, under oath, in the form of a deposition. Some time before this trial,
attorneys questioned this witness under oath. A court reporter and, in some cases, a videographer
was present and recorded the testimony. The questions and answers have been read or shown to you
during the trial. This deposition testimony is entitled to the same consideration and to be weighed
and otherwise considered by you in the same way as if the witness had been present and had testified
from the witness stand in court.3

        Similarly, testimony from a previous trial has been presented to you. As with a deposition,
during this previous trial, a court reporter recorded the witness’s sworn answers to questions that the
witness was asked during that trial. Those recorded questions and answers have been read to or
shown to you during this trial. This testimony is entitled to the same consideration and to be weighed



1
    PJI 3.4.
2
    PJI 3.5.
3
    PJI 2.13 (modified).
and otherwise considered by you in the same way as if the witness had been present and had testified
from the witness stand in this trial.4



ACCEPTED: ________
REJECTED: ________
MODIFIED: ________




4
    PJI 2.13 (modified).
PROPOSED JURY CHARGE INSTRUCTION NO. 5

                            Corporate Party’s Agents and Employees

        A business may act only through natural persons who are its agents or employees. Generally,
any agents or employees of a business may bind the business by their acts and declarations made
while acting within the scope of their authority delegated to them by the business, or within the course
of their duties as employees of the business.


Source: Final Jury Charge [Docket No. 160] at 5, Feld Motor Sports, Inc. v. Traxxas, LP, Case No.
4:14-cv-00543-ALM (E.D. Tex.) (Mazzant, J.); Manual of Model Civil Jury Instructions for the
District Courts of the Ninth Circuit Instr. 4.2 (2017 ed.) (modified); 3B O’MALLEY, FEDERAL JURY
PRACTICE AND INSTRUCTIONS, CIVIL (“O’MALLEY”) § 103:31 (6th ed.) (modified)


ACCEPTED: ________
REJECTED: ________
MODIFIED: ________
PROPOSED JURY CHARGE INSTRUCTION NO. 6

                                         Duty to Deliberate

       It is now your duty to deliberate and consult with one another in an effort to reach a verdict.
Each of you must decide the case for yourself, but only after an impartial consideration of the
evidence with your fellow jurors. During your deliberations, do not hesitate to reexamine your own
opinions and change your mind if you are convinced that you were wrong. But do not give up on
your honest beliefs because the other jurors think differently, or just to finish the case.

        Remember at all times, you are the judges of the facts. You have been allowed to take notes
during this trial. Any notes that you took during this trial are only aids to memory. If your memory
differs from your notes, you should rely on your memory and not on the notes. The notes are not
evidence. If you did not take notes, rely on your independent recollection of the evidence and do not
be unduly influenced by the notes of other jurors. Notes are not entitled to greater weight than the
recollection or impression of each juror about the testimony.

       When you go into the jury room to deliberate, you may take with you a copy of this charge,
the exhibits that I have admitted into evidence, and your notes. You must select a presiding juror to
guide you in your deliberations and to speak for you here in the courtroom.

        Your verdict must be unanimous. After you have reached a unanimous verdict, your
presiding juror must fill out the answers to the written questions on the verdict form and sign and
date it. After you have concluded your service and I have discharged the jury, you are not required
to talk with anyone about the case.

        If you need to communicate with me during your deliberations, the presiding juror should
write the inquiry and give it to the court security officer. After consulting with the attorneys, I will
respond either in writing or by meeting with you in the courtroom. Keep in mind, however, that you
must never disclose to anyone, not even to me, your numerical division on any question.

       You may now proceed to the jury room to begin your deliberations.

Source: PJI 3.7


ACCEPTED: ________
REJECTED: ________
MODIFIED: ________
                                          DEFINITIONS

“Release” means the Tango Entities’ surrendering their ability to prosecute the Engine Claims against
the Defendants in the August 31, 2015 Settlement Agreement.

“Tango Entities” means, collectively, all six of the following companies: (1) Tango Transport, LLC,
(2) Tango Logistx, LLC, (3) Gorman Group, Inc., (4) Tango Truck Services, LLC, (5) Tango
Enterprises, Inc., and (6) GMGO, LLC.

“Engine Claims” means the legal claims that the Tango Entities asserted, or could have asserted,
against the Defendants prior to the Release, including redhibition claims, and claims for negligent
misrepresentation, fraudulent concealment, fraud, and violation of the Illinois Consumer Fraud and
Deceptive Practices Act.

“Louisiana Lawsuit” means the lawsuit that the Tango Entities filed against the Navistar Defendants
and ITA in the First Judicial District Court of Caddo Parish, Louisiana, Case No. 580110-A.

“Defendants” means, collectively, the Navistar Defendants and ITA.

“Navistar Defendants” means, collectively, all five of the following companies: (1) Navistar
International, (2) Navistar, Inc., (3) Navistar Financial, (4) Navistar Leasing, (5) Navistar Leasing
Services

“Navistar International” means Navistar International Corporation.

“Navistar Financial” means Navistar Financial Corporation.

“Navistar Leasing” means Navistar Leasing Company.

“Navistar Leasing Services” means Navistar Leasing Services Corporation.

“ITA” means ITA Truck Sales & Service, LLC, which was formerly called International Trucks of
Acadiana, LLC.

“August 31, 2015 Settlement Agreement” means the Receipt, Release and Settlement of All Claims
and Indemnity Agreement executed on August 31, 2015 between and among the Tango Entities and
related companies and persons, on the one hand, and the Defendants, on the other hand.
QUESTION 1

Did the Tango Entities receive less than reasonably equivalent value in exchange for the Release?


Answer “Yes” or “No.”


Answer: ____________________


INSTRUCTIONS FOR QUESTION 1:

“Reasonably equivalent value” means value that is substantially comparable to the worth of the
transferred property, measured as of the time of the Release and from the perspective of the Tango
Entities’ creditors.5 In assessing whether the Tango Entities received reasonably equivalent value in
exchange for the Release, you must consider the value received by the Tango Entities in light of their
business circumstances at the time of the Release.6

“Value” means property, or satisfaction or securing of a present or antecedent debt.7

“Property” means anything that is owned or possessed, regardless of whether that thing is tangible
or intangible, and includes legal claims or causes of action.8

A “present or antecedent debt” means liability on a claim that existed before the Release.9


Source: 11 U.S.C. § 548(a)(1)(B)(i)

5
 In re TransTexas Gas Corp., 597 F.3d 298, 306 (5th Cir. 2010) (“‘[R]easonably equivalent value’ means that ‘the debtor
has received value that is substantially comparable to the worth of the transferred property.’”) (quoting BFP v. Resolution
Trust Corp., 511 U.S. 531, 548 (1994)); Butler Aviation Int’l v. Whyte (In re Fairchild Aircraft Corp.), 6 F.3d 1119, 1126
n.8 (5th Cir. 1993) (citing In re Morris Commc’ns NC, Inc., 914 F.2d 458, 466 (4th Cir. 1990) and COLLIER ON
BANKRUPTCY ¶ 548.09 at 116 (15th ed. 1984) to note that whether a debtor received reasonably equivalent value must
be measured at the time the debtor made the challenged transfer); WRT Creditors Liquidation Trust v. WRT Bankruptcy
Litigation Master File Defendants (In re WRT Energy Corp.), 282 B.R. 343, 407 (Bankr. W.D. La. 2001) (“[T]he fair
market value of what the debtor gave and received must be valued objectively and from the perspective of the debtors’
creditors, without regard to the subjective needs or perspectives of the debtor or transferee.”).
6
  Butler Aviation Int’l, Inc. v. Whyte (In re Fairchild Aircraft Corp.), 6 F.3d 1119, 1127 (5th Cir. 1993) (test of reasonably
equivalent value is whether it provided economic benefit to the debtor; payments made to a company that could continue
to operate may constitute reasonably equivalent value, but payments made to a company that could no longer operate
could not constitute reasonably equivalent value).
7
    11 U.S.C. § 548(d)(2)(A).
8
 Property, BLACK’S LAW DICTIONARY (10th ed. 2014); Property, WEBSTER’S NEW COLLEGE DICTIONARY (3d ed. 2008).
See also e2 Creditors’ Trust v. Farris (In re e2 Commc’ns, Inc.), 320 B.R. 849, 856 (Bankr. N.D. 2004) (concluding that
causes of action are “property” and citing Besing v. Hawthorn (In re Besing), 981 F.2d 1488, 1494 (5th Cir. 1993) to
hold that a release is a “transfer of the Debtor’s claims” and therefore a transfer of property).
9
    11 U.S.C. § 101(12); Antecedent Debt, BLACK’S LAW DICTIONARY (10th ed. 2014).
ACCEPTED: ________
REJECTED: ________
MODIFIED: ________
If you answered “Yes” to Question 1, then answer the following question. Otherwise, do not
answer the following question.

QUESTION 2

At the time of the Release—

1. were the Tango Entities insolvent, or did they become insolvent as a result of the Release; OR

2. were the Tango Entities engaged in a business or a transaction, or about to engage in a business
   or transaction, for which their remaining property was unreasonably small capital; OR

3. did the Tango Entities intend to incur, or believe that they would incur, debts beyond the Tango
   Entities’ ability to pay as those debts came due?


Answer “Yes” or “No.”


Answer: ____________________


INSTRUCTIONS FOR QUESTION 2:

“Insolvent” is a financial condition such that the sum of an entity’s debts is greater than all of its
property, at a fair valuation.10

An entity has “unreasonably small capital” if it is undercapitalized. An entity is undercapitalized if,
considering evidence related to its financial health (including its assets, revenues, expenses, profits,
and losses) at the time of the transaction at issue, it was reasonably foreseeable that the entity would
be unable to generate sufficient profits to sustain its operations.11


Source: 11 U.S.C. § 548(a)(1)(B)(ii)

ACCEPTED: ________
REJECTED: ________
MODIFIED: ________


10
     11 U.S.C. § 101(32)(A); O’MALLEY § 164.230.
11
   See Moody v. Sec. Pac. Bus. Credit, Inc., 971 F.2d 1056, 1070 (3d Cir. 1992) (defining “unreasonably small capital”
as “the inability to generate sufficient profits to sustain operations” that “encompass[es] financial difficulties short of
equitable solvency”); In re Autobacs Strauss, Inc., 473 B.R. 525, 552 (Bankr. D. Del. 2012) (noting that “reasonable
foreseeability” is the standard for evaluating undercapitalization); COLLIER ON BANKRUPTCY ¶ 548.05[3][b] (16th ed.
2014) (“The nature of the enterprise, normal turnover of inventory rate, method of payment by customers, etc. . . . are all
relevant factors in determining whether the amount of capital was unreasonably small at the time of, or immediately after,
the transfer.”).
Regardless of your answers to Question 1 and Question 2, you must answer Question 3.

QUESTION 3

Did the Release cause the Tango Entities to become insolvent, or, if the Tango Entities were already
insolvent at the time of the Release, did the Release cause the Tango Entities to become more
insolvent?


Answer “Yes” or “No.”


Answer: ____________________


INSTRUCTIONS FOR QUESTION 3:

“Insolvent” is a financial condition such that the sum of an entity’s debts is greater than all of its
property, at a fair valuation.12


Source: LA. CIV. CODE ANN. art. 2036.

ACCEPTED: ________
REJECTED: ________
MODIFIED: ________




12
   11 U.S.C. § 101(32)(A); LA. CIV. CODE ANN. art. 2037; WRT Creditors Liquidation Trust v. WRT Bankruptcy
Litigation Master File Defendants (In re WRT Energy Corp.), 282 B.R. 343, 410 (holding that the balance sheet test of
insolvency applies to both constructive fraudulent transfer actions under the Bankruptcy Code and revocatory actions
under Louisiana law); O’MALLEY § 164.230.
If you answered “Yes” to Question 3, then answer the following question. Otherwise, do not answer
the following question.

QUESTION 4

Were the Tango Entities acting in the regular course of their business when they executed the
Release?


Answer “Yes” or “No.”


Answer: ____________________


INSTRUCTIONS FOR QUESTION 4:

The Defendants have the burden to prove by a preponderance of the evidence that the Tango Entities
were acting in the regular course of their business when they executed the Release.13

To prove by a preponderance of the evidence means to prove something is more likely so than not
so.14

A transaction occurs in the “regular course of business” when it reflects normal financial relations
between a debtor and a creditor, including customary transactions that are incurred and paid on a
regular basis in the course of a debtor’s business.15

To determine whether a transaction occurs in the regular course of business, you should consider (1)
the time period over which the parties engaged in similar transactions; (2) whether the form of the
transaction differs from past practices; and (3) whether the creditor gained an advantage through the
transaction over other creditors in light of the debtors deteriorating financial condition.16

Releases, payments, and transfers made to settle litigation are not made in the regular course of
business.17


13
  See In re WRT Energy Corp., 282 B.R. at 416 (“[A]rticle 2040 is an affirmative defense to the revocatory action [and]
the burden of proof as to whether the transactions were in the ordinary course of business rests on the Defendants.”).
14
     PJI 3.2.
15
  See Robbins v. Leverich, 6 La. 340, 344 (La. 1834); 5 COLLIER ON BANKRUPTCY ¶ 547.04(2)(a)(ii)(B) (15th ed. 1984)
(construing 11 U.S.C. § 547(c)’s ordinary course defense).
16
   See Montgomery Ward, LLC v. OTC Int’l, Ltd. (In re Montgomery Ward, LLC), 348 B.R. 662, 674 (Bankr. D. Del.
2006) (construing analogous “ordinary course of business” defense under 11 U.S.C. § 547(c)(2) and collecting cases);
see also Lightfoot v. Amelia Maritime Servs. (In re Sea Bridge Marine, Inc.), 412 B.R. 868, 872 (Bankr. E.D. La. 2008)
(same).
17
  See Energy Coop., Inc. v. SOCAP Int’l, Ltd., 832 F.2d 997, 1005 (7th Cir. 1987) (“‘[P]ayments made pursuant to a
settlement agreement, which appear to be the result of an antecedent debt and prior dispute between the parties, are simply
Source: LA. CIV. CODE ANN. art. 2040



ACCEPTED: ________
REJECTED: ________
MODIFIED: ________




not in the ordinary course of business.’” (quoting Carrier Corp. v. MID Corp., (In re Daikin Miami Overseas, Inc.), 65
B.R. 396, 398 (S.D. Fla. 1986))).
If you answered “Yes” to Question 2 or you answered “No” to Question 4, then answer the following
question. Otherwise do not answer the following question.

QUESTION 5

Which of the following Defendants, if any, acted in good faith when receiving the Release?

Answer “Yes” or “No” for each of the following:

       a. Navistar International               ______________

       b. Navistar Inc.                        ______________

       c. ITA                                  ______________


INSTRUCTIONS FOR QUESTION 5:

Each of the Defendants listed in Question 5 has the burden to prove that it received the Release in
good faith.18

To prove that it received the Release in “good faith,” a Defendant must establish by a preponderance
of the evidence that it lacked actual and constructive knowledge that the Tango Entities were
insolvent at the time of the Release.19

To establish by a preponderance of the evidence means to prove something is more likely so than not
so.20




18
  See Christian Bros. High Sch. Endowment v. Bayou No Leverage Fund, LLC (In re Bayou Grp., LLC), 439 B.R. 284,
308 (S.D.N.Y. 2010) (stating that, to invoke 11 U.S.C. § 548(c), a “transferee bears the burden of proving that it took:
(1) ‘for value . . . to the extent that [it] gave value’ to the debtor in exchange for such transfer and (2) ‘in good faith.’”
(quoting Bayou Accredited Fund, LLC v. Redwood Growth Partners, L.P. (In re Bayou Grp., LLC), 396 B.R. 810, 844
(Bankr. S.D.N.Y. 2008))); see also Coleman v. Robinson (In re Lenard), 849 F.2d 974, 979 (5th Cir. 1988) (noting that
Louisiana Civil Code article 2038 “concerns the specific situation” where a person transfers property to a “good-faith
purchaser”). The 1984 Revision Comments to Louisiana Civil Code art. 2038 confirm that the statute “reproduces the
substance” of former article 1981. LA. CIV. CODE ANN. art. 2038, Comment (a). Former article 1981 required, among
other things, “good faith” on behalf of the transferee. See LA. CIV. CODE ANN. art. 1981 (1870). The 1984 Revision
Comments further equate “good faith” to lack of “knowledge of the obligor’s insolvency.” LA. CIV. CODE ANN. art.
2038, Comments (b), (c).
19
   See Templeton v. O’Cheskey (In re Am. Housing Found.), 785 F.3d 143, 164 (5th Cir. 2015) (stating that “the
appropriate test for determining good faith under Section 548(c)” requires “‘look[ing] to whether the claimant was on
notice of the debtor’s insolvency’” (quoting Horton v. O’Cheskey (In re Am. Housing Found.), 544 Fed. Appx. 516, 520
(5th Cir. 2013))); PJI 3.2 (modified).
20
     PJI 3.2 (modified).
“Insolvent” is a financial condition such that the sum of an entity’s debts is greater than all of its
property, at a fair valuation.21

Actual knowledge is what a person or company actually knows. It includes the knowledge of an
agent acting within the scope of his or her agency. An agent is a person who is authorized to act on
behalf of another. Examples of agents include officers, directors, employees, and attorneys. Here, a
Defendant had actual knowledge that the Tango Entities were insolvency if that Defendant (or its
agent acting within the scope of his or her agency) actually reached the conclusion that the Tango
Entities were insolvent.22

Constructive knowledge is knowledge of facts (including those known to an agent acting within the
scope of his or her agency) that would have excited the suspicions of a person of ordinary prudence
under the same or similar circumstances and led him or her to investigate. Here, a Defendant had
constructive knowledge that the Tango Entities were insolvent if that Defendant (or its agent acting
within the scope of his or her agency) knew of facts that would cause a person of ordinary prudence
under the same or similar circumstances to know or reasonably suspect that the Tango Entities were
insolvent.23

A Defendant who knew or should have known that the Tango Entities were insolvent at the time of
the Release did not act in good faith.24

Source: 11 U.S.C. § 548(c); LA. CIV. CODE ANN. art. 2038.

ACCEPTED: ________
REJECTED: ________
MODIFIED: ________

21
  11 U.S.C. § 101(32)(A); WRT Creditors Liquidation Trust v. WRT Bankr. Litig. Master File Defendants (In re WRT
Energy Corp.), 282 B.R. 343, 410 (Bankr. W.D. La. 2001) (holding that the balance sheet test of insolvency applies to
both constructive fraudulent transfer actions under the Bankruptcy Code and revocatory actions under Louisiana law);
O’MALLEY § 164.230.
22
  See Court’s Charge to the Jury [Docket No. 256] at 7, Janvey v. GMAG LLC, Case No. 3:35-CV-0401-N (N.D. Tex.)
(Godbey, J.); RESTATEMENT (THIRD) OF AGENCY § 5.03 (2006) (“For purposes of determining a principal’s legal relations
with a third party, notice of a fact that an agent knows or has reason to know is imputed to the principal if knowledge of
the fact is material to the agent’s duties to the principal, unless the agent (a) acts adversely to the principal as stated in §
5.04, or (b) is subject to a duty to another not to disclose the fact to the principal.”).
23
  See Court’s Charge to the Jury [Docket No. 256] at 7-8, Janvey v. GMAG LLC, Case No. 3:35-CV-0401-N (N.D. Tex.)
(Godbey, J.); RESTATEMENT (THIRD) OF AGENCY § 5.03 (2006); cf. Campo v. Correa, 828 So. 2d 502, 511 (La. 2001)
(“Constructive knowledge is whatever notice is enough to excite attention and . . . call for inquiry. Such notice is
tantamount to knowledge or notice of everything to which a reasonable inquiry may lead.”).
24
  See Meeks v. Red River Entm’t of Shreveport (In re Armstrong), 285 F.3d 1092, 1096 (8th Cir. 2002) (“‘[A] transferee
does not act in good faith when he has sufficient knowledge to place him on inquiry notice of the debtor’s possible
insolvency.’” (quoting Brown v. Third Nat’l Bank (In re Sherman), 67 F.3d 1348, 1355 (8th Cir. 1995))); Doeling v.
Grueneich (In re Grueneich), 400 B.R. 688, 693 (B.A.P. 8th Cir. 2009) (“A transferee does not act in good faith if he has
sufficient knowledge to place him on inquiry notice of the debtor’s possible insolvency.”); see also Jobin v. McKay (In
re M&L Bus. Mach. Co.), 84 F.3d 1330, 1336 (10th Cir. 1996) (noting that “the majority of bankruptcy courts construing
‘good faith,’ as it is used in § 548(c) . . . hold[] that a transferee who reasonably should have known of a debtor’s
insolvency . . . is not entitled to the § 548(c) good faith defense”); Banner v. Kassow, 104 F.3d 352, at *3 (2d Cir. 1996)
(unpublished) (citing and quoting Brown, 67 F.3d at 1355 to conclude that because the transferee had at least inquiry
notice of the transferor’s potential insolvency, the trial court did not err in rejecting the transferee’s good faith defense).
If you answered “No” to every Defendant listed in Question 5, then do not answer the following
question.

If, in Question 5, you answered “Yes” to a listed Defendant, then answer the following question
with respect to that Defendant. If, in Question 5, you answered “No” to a listed Defendant, then
leave the space next to that Defendant’s name blank on the following question.

QUESTION 6

What amount of value, if any, did the following entities provide to the Tango Entities in exchange
for the Release?

Answer in dollars and cents, if any:

       a. Navistar International               ______________

       b. Navistar Inc.                        ______________

       c. ITA                                  ______________


INSTRUCTIONS FOR QUESTION 6:

If a Defendant received the Release in good faith, it has the burden to prove by a preponderance of
the evidence what value, if any, it provided to the Tango Entities in exchange for the Release.25

To prove by a preponderance of the evidence means to prove something is more likely so than not
so.26

“Value” means property, or satisfaction or securing of a present or antecedent debt of the Tango
Entities, but does not include an unperformed promise to furnish support to the Tango Entities.27

With respect to this question, “value” is not necessarily determined by what the Tango Entities gained
in the Release, but rather what a Defendant gave up, if anything, as its side of that bargain.28

Source: 11 U.S.C. § 548(c); LA. CIV. CODE ANN. art. 2038



25
  See 11 U.S.C. 548(c); LA. CIV. CODE ANN. art. 2038; Coleman v. Robinson (In re Lenard), 849 F.2d 974, 979 (5th Cir.
1988) (construing article 2038 as requiring that “the good-faith purchaser recover what he paid” but “only to the extent
of his investment”).
26
     PJI 3.2 (modified).
27
     11 U.S.C. § 548(d)(2)(A).
28
  See Williams v. FDIC (In re Positive Health Mgmt.), 769 F.3d 899, 904 (5th Cir. 2014) (“In measuring ‘value’ under
section 548(c), therefore, this court looks not to ‘the transferor’s gain,’ but rather to the value that the transferee gave up
as its side of the bargain.”).
ACCEPTED: ________
REJECTED: ________
MODIFIED: ________
If you answered “Yes” to Question 2 or you answered “No” to Question 4, then answer the following
question. Otherwise do not answer the following question.

QUESTION 7

What was the value of the Engine Claims at the time of the Release?

Answer in dollars and cents, if any.


______________________________________


INSTRUCTIONS FOR QUESTION 7:

In valuing the Engine Claims you may consider the types of damages available for successful
claimants bringing those claims.

In a redhibition case, a successful plaintiff may obtain:

1. A reduction of the original sales price, equal to the difference between the original sales price
   and the price that a reasonable buyer would have paid if he had known of the defects.29

       Factors to consider in deciding what a reasonable buyer would have paid include: (a) the cost of
       repairing the defects that existed at the time of sale,30 (b) the difference between the original sales
       price and the price buyers were willing to pay after learning of the defects,31 (c) the number of
       defects, (d) the frequency and length of attempted repairs of the defects, (e) the inconvenience
       associated with the repairs,32 and (f) whether the products would ever satisfy the buyer’s needs.33

2. In addition, the amount of money necessary to compensate the plaintiff for all loss or injury that
   could have been foreseen at the time of purchase.34

3. In addition, the amount of money necessary to compensate the plaintiff for all loss or injury, even
   if the loss or injury could not have been foreseen at the time of purchase,35 including: (a) profits


29
     See La. Civ. Code art. 2541; Capitol City Leasing Corp. v. Hill, 404 So. 2d 935, 939 (La. 1981).
30
  See Shepard v. Robinson Const., LLC, 170 So. 3d 387, 392 (La. Ct. App. 2015); Lacey v. Baywood Truck & Mach.,
381 So. 2d 863, 866 (La. Ct. App. 1980).
31
     Capitol City Leasing Corp. v. Hill, 404 So. 2d 935, 939 (La. 1981).
32
     See Patin v. Thoroughbred Power Boats Inc., 294 F.3d 640, 656 (5th Cir. 2002)
33
     See Louisiana AFL-CIO v. Lanier Bus. Prod., Inc., 797 F.2d 1364, 1369 (5th Cir. 1986).
34
  See La. Civ. Code art. 2545; La. Civ. Code art. 1996; Capitol City Leasing Corp. v. Hill, 404 So. 2d 935, 940 (La.
1981).
35
  See La. Civ. Code art. 2545; La. Civ. Code art. 1997; Poche v. Bayliner Marine Corp., 632 So. 2d 1170, 1174 (La.
Ct. App. 1994); Bendana v. Mossy Motors, Inc., 347 So. 2d 946, 950 (La. Ct. App. 1977).
       that the plaintiff lost in the past because of the defective product,36 (b) profits that the plaintiff
       would have earned in the future but for the defective product,37 and (c) if the defective product
       caused the plaintiff to default on a contract with a leasing company, the amounts owed to that
       leasing company under the contract.38

4. The amount of money necessary to pay the plaintiff’s attorney’s fees.39

In a fraud case, a successful plaintiff may obtain:

1. A court order rescinding, or undoing, the contract that the defendant fraudulently induced the
   plaintiff to enter.

2. In addition, the amount of money necessary to compensate the plaintiff for all loss or injury
   caused by entering the contract.40

3. The amount of money necessary to pay the plaintiff’s attorney’s fees.41

In a consumer protection case under the Illinois Consumer Fraud and Deceptive Practices Act, 815
ILCS 505/1 et seq., a successful plaintiff may obtain:

1. The amount of money necessary to compensate the plaintiff for all loss or injury that could have
   been foreseen at the time of purchase.42

2. If the defendant’s conduct was intentional or showed a reckless disregard for the rights of others,
   an amount of money sufficient to punish the defendant and deter the defendant and others from
   committing similar wrongful act.43


Source: 11 U.S.C. § 550; Texas Pattern Jury Charge 105.32.




36
  See Hollybrook Cottonseed Processing, LLC v. Carver, Inc., No. 09-CV-0750, 2015 WL 3771781, at *2 (W.D. La.
June 17, 2015); Gaston v. Bobby Johnson Equip. Co., 771 So. 2d 848, 854-55 (La. Ct. App. 2000); White v. Martin
GMC Trucks, Inc., 359 So. 2d 1094, 1101 (La. Ct. App. 1978).
37
  See Hollybrook Cottonseed Processing, LLC v. Carver, Inc., No. 09-CV-0750, 2015 WL 3771781, at *2 (W.D. La.
June 17, 2015); Gaston v. Bobby Johnson Equip. Co., 771 So. 2d 848, 854-55 (La. Ct. App. 2000); Hale Farms, Inc. v.
Am. Cyanamid Co., 580 So. 2d 684, 694 (La. Ct. App. 1991).
38
     See Fruge v. Toyota Motor Sales, U.S.A., Inc., 692 So. 2d 467, 473 (La. Ct. App. 1997).
39
  See DIAN TOOLEY-KNOBLETT & DAVID GRUNING, 24 LA. CIV. L. TREATISE, SALES § 11:22 (database updated Sept.
2018), Westlaw LACIVL.
40
     See La. Civ. Code art. 1958; Schexnayder v. Schexnayder, 249 So. 3d 995, 1002 (La. Ct. App. 2018).
41
     See La. Civ. Code art. 1958.
42
     See 815 Ill. Comp. Stat. Ann. 505/10a.
43
     Kirkpatrick v. Strosberg, 894 N.E.2d 781, 794 (Ill. Ct. App. 2008).
ACCEPTED: ________
REJECTED: ________
MODIFIED: ________
If you answered Question 7, then answer the following question. Otherwise, do not answer the
following question.

QUESTION 8

If the Release had never happened and the Louisiana Lawsuit never dismissed, what would the
Engine Claims be worth today?

Answer in dollars and cents, if any.


______________________________________

INSTRUCTIONS FOR QUESTION 8:

In valuing the Engine Claims you may consider the types of damages available for successful
claimants bringing those claims.

In a redhibition case, a successful plaintiff may obtain:

1. A reduction of the original sales price, equal to the difference between the original sales price
   and the price that a reasonable buyer would have paid if he had known of the defects.44

       Factors to consider in deciding what a reasonable buyer would have paid include: (a) the cost of
       repairing the defects that existed at the time of sale,45 (b) the difference between the original sales
       price and the price buyers were willing to pay after learning of the defects,46 (c) the number of
       defects, (d) the frequency and length of attempted repairs of the defects, (e) the inconvenience
       associated with the repairs,47 and (f) whether the products would ever satisfy the buyer’s needs.48

2. In addition, the amount of money necessary to compensate the plaintiff for all loss or injury that
   could have been foreseen at the time of purchase.49

3. In addition, the amount of money necessary to compensate the plaintiff for all loss or injury, even
   if the loss or injury could not have been foreseen at the time of purchase,50 including: (a) profits


44
     See La. Civ. Code art. 2541; Capitol City Leasing Corp. v. Hill, 404 So. 2d 935, 939 (La. 1981).
45
  See Shepard v. Robinson Const., LLC, 170 So. 3d 387, 392 (La. Ct. App. 2015); Lacey v. Baywood Truck & Mach.,
381 So. 2d 863, 866 (La. Ct. App. 1980).
46
     Capitol City Leasing Corp. v. Hill, 404 So. 2d 935, 939 (La. 1981).
47
     See Patin v. Thoroughbred Power Boats Inc., 294 F.3d 640, 656 (5th Cir. 2002)
48
     See Louisiana AFL-CIO v. Lanier Bus. Prod., Inc., 797 F.2d 1364, 1369 (5th Cir. 1986).
49
  See La. Civ. Code art. 2545; La. Civ. Code art. 1996; Capitol City Leasing Corp. v. Hill, 404 So. 2d 935, 940 (La.
1981).
50
  See La. Civ. Code art. 2545; La. Civ. Code art. 1997; Poche v. Bayliner Marine Corp., 632 So. 2d 1170, 1174 (La.
Ct. App. 1994); Bendana v. Mossy Motors, Inc., 347 So. 2d 946, 950 (La. Ct. App. 1977).
       that the plaintiff lost in the past because of the defective product,51 (b) profits that the plaintiff
       would have earned in the future but for the defective product, 52 and (c) if the defective product
       caused the plaintiff to default on a contract with a leasing company, the amounts owed to that
       leasing company under the contract.53

4. The amount of money necessary to pay the plaintiff’s attorney’s fees.54

In a fraud case, a successful plaintiff may obtain:

1. A court order rescinding, or undoing, the contract that the defendant fraudulently induced the
   plaintiff to enter.

2. In addition, the amount of money necessary to compensate the plaintiff for all loss or injury
   caused by entering the contract.55

3. The amount of money necessary to pay the plaintiff’s attorney’s fees.56

In a consumer protection case under the Illinois Consumer Fraud and Deceptive Practices Act, 815
ILCS 505/1 et seq., a successful plaintiff may obtain:

1. The amount of money necessary to compensate the plaintiff for all loss or injury that could have
   been foreseen at the time of purchase.57

2. If the defendant’s conduct was intentional or showed a reckless disregard for the rights of others,
   an amount of money sufficient to punish the defendant and deter the defendant and others from
   committing similar wrongful act.58


Source: Sanders v. Hang (In re Hang), Bankr. No. 05-30655, Adv. No. 06-02274-C, 2007 WL
2344958, at *5 (Bankr. E.D. Cal. Aug. 16, 2007) (“The trustee is entitled to recover the ‘greater of
the value of the transferred property at the transfer date or the value at the time of the recovery.’”

51
  See Hollybrook Cottonseed Processing, LLC v. Carver, Inc., No. 09-CV-0750, 2015 WL 3771781, at *2 (W.D. La.
June 17, 2015); Gaston v. Bobby Johnson Equip. Co., 771 So. 2d 848, 854-55 (La. Ct. App. 2000); White v. Martin
GMC Trucks, Inc., 359 So. 2d 1094, 1101 (La. Ct. App. 1978).
52
  See Hollybrook Cottonseed Processing, LLC v. Carver, Inc., No. 09-CV-0750, 2015 WL 3771781, at *2 (W.D. La.
June 17, 2015); Gaston v. Bobby Johnson Equip. Co., 771 So. 2d 848, 854-55 (La. Ct. App. 2000); Hale Farms, Inc. v.
Am. Cyanamid Co., 580 So. 2d 684, 694 (La. Ct. App. 1991).
53
     See Fruge v. Toyota Motor Sales, U.S.A., Inc., 692 So. 2d 467, 473 (La. Ct. App. 1997).
54
 See Dian Tooley-Knoblett & David Gruning, 24 La. Civ. L. Treatise, Sales § 11:22 (database updated Sept. 2018),
Westlaw LACIVL.
55
     See La. Civ. Code art. 1958; Schexnayder v. Schexnayder, 249 So. 3d 995, 1002 (La. Ct. App. 2018).
56
     See La. Civ. Code art. 1958.
57
     See 815 Ill. Comp. Stat. Ann. 505/10a.
58
     Kirkpatrick v. Strosberg, 894 N.E.2d 781, 794 (Ill. Ct. App. 2008).
(quoting COLLIER ON BANKRUPTCY ¶ 550.02[e] (15th ed. 1984) and citing Joseph v. Madray (In re
Brun), 360 B.R. 669, 674-75 (Bankr. C.D. Cal. 2007))); Govaert v. B.R.E. Holding Co., (In re
Blitstein), 105 B.R. 133, 137 (Bankr. S.D. Fla. 1989) (“[T]he Trustee is entitled to at least a money
judgment in the amount of the greater of the value at the time of the transfer; or the value at the time
of recovery less the value of improvements made.”).


ACCEPTED: ________
REJECTED: ________
MODIFIED: ________
                                        CERTIFICATE

       We, the jury, on this ___ day of _________, 2019, have answered the above and foregoing
questions as herein indicated, and herewith return same into court as our verdict.

       I certify that the jury was unanimous in answering the following questions:

       Answer “All” or list questions: __________________________________


                                                             ______________________________
                                                             PRESIDING JUROR

                                                             ______________________________
                                                             Printed Name of Presiding Juror

If the answers to some questions were not unanimous, the jurors who agreed to those answers must
certify as follows:

       We agree to the answers to the following questions:

       List questions: ____________________________________________________

Jurors’ Signatures                                           Jurors’ Printed Names

________________________________                             ______________________________

________________________________                             ______________________________

________________________________                             ______________________________

________________________________                             ______________________________

________________________________                             ______________________________

________________________________                             ______________________________

________________________________                             ______________________________

________________________________                             ______________________________

________________________________                             ______________________________

________________________________                             ______________________________

________________________________                             ______________________________
Dated: February 14, 2019

                                           Respectfully submitted,

                                           /s/ J. Benjamin King

                                           J. Benjamin King (State Bar No. 24046217)
                                           D. Benjamin Thomas (State Bar No. 24099991)
                                           REID COLLINS & TSAI LLP
                                           Thanksgiving Tower
                                           1601 Elm Street, Suite 4250
                                           Dallas, Texas 75201
                                           214.420.8900 (Phone)
                                           214.420.8909 (Fax)
                                           bking@rctlegal.com
                                           bthomas@rctlegal.com

                                           Angela J. Somers (Pro Hac Vice)
                                           Yonah Jaffe (Pro Hac Vice)
                                           REID COLLINS & TSAI LLP
                                           810 Seventh Avenue, Suite 410
                                           New York, NY 10019
                                           212.344.5200 (Phone)
                                           212.344.5299 (Fax)
                                           asomers@rctlegal.com
                                           yjaffe@rctlegal.com

                                           Special Counsel for Plan Trustee

                                 CERTIFICATE OF SERVICE

        I certify that on February 14, 2019, a copy of the foregoing document was served on all

 counsel of record via the ECF system.

                                                   /s/ J. Benjamin King
                                                   J. Benjamin King
